DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on September 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,280,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-13, 17-27 and 29-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising a flexible exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the flexible exterior body; the internal structure comprising at least a web and a flange extending from the web; and, one or more supports configured for hanging the hanging wall system are connected to the internal structure and extend above a top surface of the flexible exterior body; wherein the flexible exterior body comprises a translucent material, and one or more lights are positioned on the internal structure and are configured to illuminate the hanging wall system.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach that the flexible exterior body comprises a translucent material, and one or more lights are positioned on the internal structure and are configured to illuminate the hanging wall system.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 3-11 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging room system comprising a plurality of hanging walls connected in seriatim to form a continuous wall that at least partially encloses a space defined within the hanging room system, and each of the plurality of hanging walls comprising: a wall comprising an exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; and, one or more supports configured for hanging the internal structure are connected to the internal structure and extend above a top surface of the flexible exterior body wherein the plurality of hanging walls comprise a first given hanging wall and a second given hanging wall; wherein a first given internal structure in the first given hanging wall is connected by a movable joint to a second given internal structure in the second given 3Application No.: 17/577,571Docket No: MD37Amendment Dated: September 3, 2022hanging wall; and wherein the movable joint connects an end portion of the first given internal structure to an end portion of the second given internal structure, and the end portion of the first given internal structure tapers in width to the moveable joint, and the end portion of the second given internal structure tapers in width to the movable joint.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach that the plurality of hanging walls comprise a first given hanging wall and a second given hanging wall; wherein a first given internal structure in the first given hanging wall is connected by a movable joint to a second given internal structure in the second given 3Application No.: 17/577,571Docket No: MD37Amendment Dated: September 3, 2022hanging wall; and wherein the movable joint connects an end portion of the first given internal structure to an end portion of the second given internal structure, and the end portion of the first given internal structure tapers in width to the moveable joint, and the end portion of the second given internal structure tapers in width to the movable joint.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 13 and 17-27 are allowable in that they are dependent on, and further limit claim 12.  
Regarding claim 29, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising an exterior body defining therein a void extending along a length of the exterior body, and an internal structure, which is separate from the exterior body, is positioned within the void; the void positioned in an upper portion of the wall; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; the exterior body comprising a translucent material; one or more lights are5Application No.: 17/577,571Docket No: MD37 Amendment Dated: September 3, 2022positioned on the internal structure to illuminate the exterior body; and, one or more supports configured for hanging the hanging wall system are connected to the internal structure and extend above a top surface of the exterior body.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach that the flexible exterior body comprises a translucent material, and one or more lights are positioned on the internal structure and are configured to illuminate the hanging wall system.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 30-34 are allowable in that they are dependent on, and further limit claim 29.
Regarding claim 35, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging doorway system comprising: a first hanging wall section and a second hanging wall section in spaced relation to each other and defining a doorway therebetween, and a door positioned in the doorway; the first hanging wall section comprising a first exterior body defining a first void therein and a first internal structure, which is separate from the first exterior body, is positioned within the first void; the first void defined by at least a first upper surface and the first upper surface of the first void rests on the first internal structure, which supports the first exterior body; one or more first supports for hanging the first hanging wall section are configured to be connected to the first internal structure and extend above a first top surface of the first exterior body; and the first exterior body comprising a first end surface; 6Application No.: 17/577,571Docket No: MD37Amendment Dated: September 3, 2022the second hanging wall section comprising a second exterior body defining a second void therein and a second internal structure, which is separate from the second exterior body, is positioned within the second void; the second void defined by at least a second upper surface and the second upper surface of the second void rests on the second internal structure, which supports the second exterior body; one or more second supports for hanging the second hanging wall section are configured to be connected to the second internal structure and extend above a second top surface of the second exterior body; and the second exterior body comprising a second end surface; and, the door comprising a core that is operable to expand and compress along a length of the core, and the door further comprising a first end surface of the door and a second end surface of the door that move apart from each other as the core expands and that move towards each other as the core compresses.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach the door comprising a core that is operable to expand and compress along a length of the core, and the door further comprising a first end surface of the door and a second end surface of the door that move apart from each other as the core expands and that move towards each other as the core compresses.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 36-38 are allowable in that they are dependent on, and further limit claim 35.  
Regarding claim 39, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising a flexible exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the flexible exterior body; the internal structure comprising at least a web and a flange extending from the web; and, one or more supports configured for hanging the7Application No.: 17/577,571Docket No: MD37 Amendment Dated: September 3, 2022hanging wall system are connected to the internal structure and extend above a top surface of the flexible exterior body; wherein the flange and the web form a T-shaped cross-section of the internal structure, and the web protrudes downwards from the flange.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach the flange and the web form a T-shaped cross-section of the internal structure, and the web protrudes downwards from the flange.  Accordingly, the claim is deemed patentable over the prior art of record.  Claim 40 is allowable in that it is dependent on, and further limits claim 39.
Regarding claim 41, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising a flexible exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the flexible exterior body; the internal structure comprising at least a web and a flange extending from the web; and, one or more supports configured for hanging the7Application No.: 17/577,571Docket No: MD37 Amendment Dated: September 3, 2022hanging wall system are connected to the internal structure and extend above a top surface of the flexible exterior body; wherein the flexible exterior body further defines therein one or more additional voids that are positioned below the void which has the internal structure positioned therein, and the one or more additional voids extend longitudinally along the length of the flexible exterior body.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach the flexible exterior body further defines therein one or more additional voids that are positioned below the void which has the internal structure positioned therein, and the one or more additional voids extend longitudinally along the length of the flexible exterior body.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 42-44 are allowable in that they are dependent on, and further limit claim 41.
Regarding claim 45, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising a flexible exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the flexible exterior body; the internal structure comprising at least a web and a flange extending from the web; and, one or more supports configured for hanging the7Application No.: 17/577,571Docket No: MD37 Amendment Dated: September 3, 2022hanging wall system are connected to the internal structure and extend above a top surface of the flexible exterior body; and, wherein the web protrudes downwards from the flange; the flange defines therein at least a flange hole that extends from a top surface of the flange to a bottom surface of the flange; the web defines therein at least a web hole; the flange hole extends to the web hole; a support line, which forms at least one of the one or more supports, extends through the flange hole and into the web hole; and, an end of the support line is secured to a stopper, which is positioned in the web hole, that stops the end of the support line from slipping through the flange hole.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach and, wherein the web protrudes downwards from the flange; the flange defines therein at least a flange hole that extends from a top surface of the flange to a bottom surface of the flange; the web defines therein at least a web hole; the flange hole extends to the web hole; a support line, which forms at least one of the one or more supports, extends through the flange hole and into the web hole; and, an end of the support line is secured to a stopper, which is positioned in the web hole, that stops the end of the support line from slipping through the flange hole.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 46-47 are allowable in that they are dependent on, and further limit claim 45.
Regarding claim 48, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising a flexible exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the flexible exterior body; the internal structure comprising at least a web and a flange extending from the web; and, one or more supports configured for hanging the7Application No.: 17/577,571Docket No: MD37 Amendment Dated: September 3, 2022hanging wall system are connected to the internal structure and extend above a top surface of the flexible exterior body; and, wherein the flexible exterior body comprises a translucent material; one or more lights are positioned on an underside surface of the flange that are configured to illuminate the hanging wall system; and the flange defines therein a hole to pass an electrical wire from the one or more lights upwards through the flange and towards the one or more supports.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach and, wherein the flexible exterior body comprises a translucent material; one or more lights are positioned on an underside surface of the flange that are configured to illuminate the hanging wall system; and the flange defines therein a hole to pass an electrical wire from the one or more lights upwards through the flange and towards the one or more supports.  Accordingly, the claim is deemed patentable over the prior art of record.
Regarding claim 49, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging room system comprising a plurality of hanging walls are positioned to form a continuous wall that at least partially encloses a space defined within the hanging room system, and each of the plurality of hanging walls comprising: a wall comprising an exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; and, one or more supports configured for hanging the internal structure are connected to the internal structure and extend above a top surface of the flexible exterior body; wherein at least a given exterior body of the plurality of hanging walls comprises a translucent material; one or more lights are positioned on a given internal structure located within the given exterior body; and the one or more lights are configured to illuminate the given exterior body.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach wherein at least a given exterior body of the plurality of hanging walls comprises a translucent material; one or more lights are positioned on a given internal structure located within the given exterior body; and the one or more lights are configured to illuminate the given exterior body.  Accordingly, the claim is deemed patentable over the prior art of record.
Regarding claim 50, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging room system comprising two hanging walls and a door positioned between the two hanging walls, which form a continuous wall that at least partially encloses a space defined within the hanging room system, and each of the two hanging walls comprising: a wall comprising an exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; and, one or more supports configured for hanging the internal structure are connected to the internal structure and extend above a top surface of the flexible exterior body; and the door sits on a ground surface, and wherein the door opens and closes an entranceway to the space defined within the hanging room system.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach or suggest a door positioned between two hanging walls, the door sits on a ground surface, and wherein the door opens and closes an entranceway to the space defined within the hanging room system.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 51-54 are allowable in that they are dependent on, and further limit claim 50.  
Regarding claim 55, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging room system comprising two hanging walls and a door positioned between the two hanging walls, which form a continuous wall that at least partially encloses a space defined within the hanging room system, and each of the two hanging walls comprising: a wall comprising an exterior body defining a void therein and an internal structure, which is separate from the flexible exterior body, is positioned within the void; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; and, one or more supports configured for hanging the internal structure are connected to the internal structure and extend above a top surface of the flexible exterior body; wherein the door comprises a flexible core that is compressible and expandable, operable to open and close an entranceway to the spaced defined within the hanging room system.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach or suggest a door positioned between two hanging walls, wherein the door comprises a flexible core that is compressible and expandable, operable to open and close an entranceway to the spaced defined within the hanging room system.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 56-59 are allowable in that they are dependent on, and further limit claim 55.  
Regarding claim 60, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a first wall comprising an exterior body defining therein a void extending along a length of the exterior body, and an internal structure, which is separate from the exterior body, is positioned within the void; the void positioned in an upper portion of the wall; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; one or more lights are positioned on the internal structure to illuminate the exterior body; one or more supports configured for hanging the hanging wall system are connected to the internal structure in the first wall and extend above a top surface of the exterior body; one or more fasteners positioned on an end surface of the first wall; wherein the exterior body further comprises a core, and the core comprises vertically oriented cells with openings at the top surface and a bottom of the exterior body, and the core is compressible and expandable along the internal structure; and, at least one of a second wall and a door that are each compressible and expandable, and wherein the one or more fasteners on the first wall are releasably connectable to at least one of the second wall and the door.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach at least one or more lights are positioned on the internal structure to illuminate the exterior body.  Accordingly, the claim is deemed patentable over the prior art of record.  Claim 61 is allowable in that it is dependent on, and further limits claim 60.  
Regarding claim 62, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a hanging wall system comprising: a wall comprising an exterior body defining therein a void extending along a length of the exterior body, and an internal structure, which is separate from the exterior body, is positioned within the void; the void positioned in an upper portion of the wall; the void defined by at least an upper surface and the upper surface of the void rests on the internal structure, which supports the exterior body; one or more lights are positioned on the internal structure to illuminate the exterior body; one or more supports configured for hanging the hanging wall system are connected to the internal structure and extend above a top surface of the exterior body; wherein the exterior body comprises a core, and the core comprises vertically oriented cells with openings at the top surface and a bottom of the exterior body, and the core is compressible and expandable along the internal structure; wherein the core of the exterior body further defines therein one or more additional voids that extend along the length of the exterior body and that are positioned below the void which has the internal structure positioned therein; and wherein the internal structure comprises a flange, and the one or more lights are positioned on an underside surface of the flange.  The best prior art of record, Ashelin, discloses the claimed invention but fails to teach at least one or more lights are positioned on the internal structure to illuminate the exterior body.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 63-64 are allowable in that they are dependent on, and further limit claim 62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875